UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2441


FABIAN CANSECO VASQUEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 20, 2017                                          Decided: July 31, 2017


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan S. Greene, GREENE LAW FIRM, LLC, Columbia, Maryland, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Shelley R. Goad, Assistant
Director, Julia J. Tyler, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fabian Canseco Vasquez, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the IJ’s

decision denying his applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). For the reasons set forth below, we deny

the petition for review.

       The agency’s decision regarding whether an applicant has complied with the one-

year time limit for filing an asylum application or established changed or extraordinary

circumstances justifying waiver of that time limit is not reviewable by any court. 8

U.S.C. § 1158(a)(3) (2012); see also Mulyani v. Holder, 771 F.3d 190, 196-97 (4th Cir.

2014); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009). Although 8 U.S.C.

§ 1252(a)(2)(D) (2012) provides that any provision under the Immigration and

Nationality Act which limits or eliminates judicial review shall not be construed as

precluding review of constitutional claims or questions of law, we have held that the

question of whether an asylum application is untimely or whether the changed or

extraordinary circumstances exception applies “is a discretionary determination based on

factual circumstances.” Gomis, 571 F.3d at 358. We have reviewed the record and

Vasquez’s brief and conclude that he fails to raise a colorable constitutional claim or

question of law. Thus, we lack jurisdiction to review the Board’s finding that Vasquez’s

asylum application was untimely.     We further conclude that the Board’s denial of

Vasquez’s applications for withholding of removal and protection under the CAT is



                                           2
supported by substantial evidence and the record does not compel a different result. Id.

at 359; Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 354 (4th Cir. 2006).

      Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                           3